EDWARD P. HILL, Jr., Judge.
The appeal is from an order dismissing appellant’s appeal from the Christian County Court to the Christian Circuit Court. Appellant argues in his brief that he was under the impression his case had been reassigned for trial March 3, 1971, when by order of the circuit court his case had been reassigned for March 2, 1971.
 There is nothing in this record to show why appellant was not apprised of the date of the trial. Under RCr 12.06, the circuit court had the power to either dismiss the appeal or direct a jury to find appellant guilty for failure to appear and make a defense. Neither does the record show a motion to set aside the order nor does it contain an affidavit showing appellant’s excuse for not appearing. Some of these matters are argued in appellant’s brief, but we cannot consider matters stated in briefs unsupported by the record. Lawson v. Commonwealth, Ky., 403 S.W. 2d 281 (1966).
The judgment is affirmed.
All concur.